 102DECISIONSOF NATIONALLABOR RELATIONS BOARDrequired the Company so to discriminate,the Union has engaged in unfairlabor practices within the meaning of Section 8 (b) (2) of the Act.4.By discriminating in regard to the hire and tenure of employment of JohnWords, BookerArmstrong,and James Ellis, thereby encouraging membership,in the Union,the Company has engaged in unfair labor practices within themeaning of Section 8(a) (3) and(1) of the Act.5.By causingthe Companyso to discriminate against said persons in violationof Section 8 (a) (3) of theAct, the Unionhas engaged in unfair labor practiceswithin the meaning of Section 8 (b) (2) and 8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]SHELLOILCOMPANY (SUCCESSOR TO SHELL OIL COMPANY, INCORPO-RATED)andOIL WORKERS INTERNATIONAL UNION,CIO.Case No.7-CA-296.July 11, 1951Decisionand OrderOn March 30, 1951, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the TrialExaminer.2OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Shell Oil Company, andits officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Oil Workers International Union,CIO, or in any other labor organization of its employees, by dis-1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this proceeding to a three-member panel[Chairman Herzog and Members Houston and Reynolds].2Trial Examiner Lloyd Buchanan properly denied Respondent'smotion to strike certainallegations of the complaint on the ground that they were not contained in the charge filedFerro Stamping and ManufacturingCo., 93 NLRB 1459.95 NLRB No. 24. SHELL OIL COMPANY103charging or refusing to reinstate any of its employees,'or in any othermanner discriminating in regard to their hire and tenure of employ-ment, or any term or condition of their employment.(b)By means of interrogation, threats to reduce or abolish anyrights or privileges or to impose more restrictive working rules andconditions, .or in-any other manner interfering with, restraining, orcoercing its.employees in the exercise of their right to self-organiza-tion,.to form labor organizations, to. join or assist Oil Workers Inter-national Union, CIO or any other labor organization, to bargain col-lectively through representatives of their own choosing, to engagein other concerted activities for the purpose of collective bargaining,or other mutual aid or protection, or to refrain from any or all ofsuch activities, , except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a.condition of employment, as authorized in Section 8 (a) (3) of theAct.,2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Richard E. Scovel, Fred Knight, and George Marutzimmediate and full 'reinstatement to their former or substantially'equivalent positions, without prejudice to their `seniority and otherrights and privileges.'(b)Make whole Ri6hard ' E. Scovel, ' Fred Knight, and GeorgeMarutz, in the manner set-forth in the section of the IntermediateReport entitled "The Remedy," for any loss of pay they may havesuffered as ' a result of Respondent's discrimination against them.(c)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying,, all payroll records,social security -_paylnent records, time cards, personnel records and re-ports, and all other 'records necessay to analyze and compute the.amounts of back pay due and the right of reinstatement under theterms of this Order.(d)Post immediately at its; plant in Benton Harbor, 'Michigan,,copies of the notice attached hereto and marked "Appendix A." 3Copies of said notice; to be furnished by the Regional Director for theSeventh Region, shall, after being duly signed by Respondent's repre-sentative, be posted by Respondent immediately upon receipt thereofand maintained by it for sixty .(60) consecutive days thereafter inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.2 In the event that this Order is enforced by a 'decree of a United States Court ofAppeals, there shall be inserted in the notice before the words, "A Decision and Order,"the words,"A Decree of the United States Court of Appeals Enforcing." 104DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director for the Seventh Region, in writ-ing, within ten (10)days from the date of this Order,what stepsRespondent has taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in OIL WORKERS INTER-NATIONAL UNION,CIO, or in any other labor organization, bydiscriminatorily discharging or refusing to reinstate any of ouremployees or in any other manner discriminating in regard totheir hire and tenure of employment,or any term or condition.of employment.WE WILL NOT by means of interrogation,threats to reduce orabolish any rights or privileges or to impose more restrictiveworking rules and conditions,or in any other manner interferewith, restrain,or coerce our employees in the exercise of theirright to self-organization,to form labor organizations,to joinor assist OIL WORKERS INTERNATIONAL UNION,CIO, or any otherlabor organization,to bargain collectively through representa-tives of their own choosing,to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all of such activities,exceptto the extent that such right may be affected by an.agreementrequiring membership in a labor organization as a condition ofemployment,as authorized in Section 8 (a) (3) 45f. the Act.WE WILL offer to the employees named below immediate andfull reinstatement to their former or ' substantially equivalentpositions,without prejudice to their seniority or other rights andprivileges,and will make them whole for any loss of pay sufferedas a result of our discrimination against them :Richard E.ScovelFred KnightGeorge MarutzAll our employees are free to form, join,or assist labor organiza-tions and to become or remain members of the above-named union'or any other labor organization.We will not discriminate in regardto the hire or tenure of employment or any term or condition of em- SHELLOIL COMPANY105ployment against any employee because of membership in or activityon behalf of any such labor organization.SHELL OILCOMPANY,Employer.By -------------------------(Representative)(Title),Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 'Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon an original charge filed August 24, 1949, and amended charges filedJanuary 16 and May 29, 1950, by Oil Workers International Union, CIO, hereincalled the Union, the General Counsel of the National Labor Relations Board,herein called respectively the General Counsel and the Board, by the RegionalDirector for the Seventh Region (Detroit, Michigan), issued a complaint onDecember 21, 1950, against Shell Oil Company, Incorporated (which was suc=ceeded prior to issuance of the complaint by Shell Oil Company) 1 herein calledthe Respondent, charging that Respondent violated Sections 8 (a) (1) and (3).and 2 (6) and (7) of the National Labor Relations Act, as amended, 61,Stat. 138,herein called the Act, as follows: (1) Respondent discharged Richard E. Scovelon August 1, 1949, and Fred Knight and George Marutz on December 27, 1949,and has since refused to reinstate them, because of their membership in andactivities on behalf of the Union, and other concerted activity; and (2) sinceApril 20, 1949, Respondent has made various threats against and interrogated itsemployees to discourage their union activity. Copies of the complaint,. originaland amended charges, and notice of hearing thereon, were duly served on Re-spondent and the Union.Respondent filed an answer admitting the discharges and refusal to reinstatethe above employees, but denying the commission of any unfair labor practices.In filing its answer, Respondent also moved to strike those allegations of thecomplaint alleging, threats and interrogation of employees on the ground thatsuch allegations were not contained in the charge filed. That motion was deniedon January 17, 1951, by Trial Examiner Lloyd Buchanan, duly designated by theChief Trial Examiner to consider and decide the motion.Pursuant to notice a hearing was held at Benton Harbor, Michigan, on January30 and 31 and February 1 and 2, 1951, before the undersigned Trial Examiner,duly designated by the Chief Trial Examiner. The General Counsel and Re-spondent were represented by counsel, and the Union by two international repre-sentatives.All parties participated in the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.At the conclusion of the hearing, all parties wereafforded an opportunity to present oral argument and submit briefs and proposedfindings of fact and conclusions of law ; the parties waived oral argument, butthe General Counsel and Respondent have filed briefs.Upon the entire record in the case, and from my observation of the witnesses,I make the following :1The name of Respondent as amended priorto thehearing by orderof January 17, 1951. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGSOF FACT1.THE BUSINESS OF RESPONDENTAt all times mentioned in the complaint and up to September 30, 1949, ShellOil Company, Incorporated, a Virginia corporation, was engaged in the produc-tion, processing, sale, and distribution of gasoline, motor oil, and other petroleumproducts in various States of the United States. As an integral part of its multi-state operation, it' maintained and operated a.branch warehouse, and storagedepot at Benton Harbor, Michigan, (the only plant involved in this proceeding)from which it distributed and sold its products to consumers within the Stateof Michigan.On September 30,1949, by intercorporate arrangement, RespondentShell Oil Company, a Delaware corporation, took over and assumed all theproperty, rights, and obligations, and carried on the business, of Shell Oil Com-pany, Incorporated, which was a wholly owned subsidiary of Respondent, andsince that date has operated the business of its subsidiary, including the facilityat Benton Harbor, Michigan, in the same manner' as the subsidiary had there-tofore operated it.The subsidiary corporation was legally dissolved on Decem-ber 29, 1949.During the year 1949 both corporations produced, processed, anddistributed throughout the United States products valued in excess of 50 milliondollars.In the same year they imported from other States to the Benton Harborplant, products valued in excess of $100,000, all of which were distributed to:,-cIi tomers-within the State of Michigan.Respondent admits that it, as well asits subsidiary corporation, has been and is engaged in interstate commerce. TheBoard has previously exercised jurisdiction over.facilities of the subsidiarycorporation, and recently over the present Respondent'On the above facts Ifind that Respondent is engaged in commerce within the meaning of the Act, and'that it would effectuate the policies of the Act for the Board to exercise jurisdic-tion herein.'II.THE LABOR ORGANIZATION INVOLVEDOilWorkersInternationalUnion, CIO,is a labor organization within themeaning of Section 2(5) of the Act, which admitsto membership employees ofRespondent.III.THE UNFAIRLABOR PRACTICESA. Prelin nary union activity and the electionIn the latter part of April or first week in May 1949, Roy N. Freeman, a.representative of the Union, held the first organizational meeting of Respondent'semployees at the union hall in St. Joseph, Michigan, a town contiguous toBenton Harbor and about a mile from Respondent's plant. The meeting wasattended by driver-salesmen (hereafter called "drivers") Richard E. Scovel,Fred Knight,, Wendell D. Waldo, and Robert Leach, and night loaders GeorgeMarutz and Leroy Baugher. All the employees present signed membership andauthorization cards in the Union except Robert Leach.Wilbur Dewitt, the plantmechanic, and drivers Leach, Ray Marshall, and William H. Pedde were latersolicited by Knight to join the Union but refused to do so. On May 24, 1949,Respondent and the Union entered into an agreement for a consent electionunder the auspices of the Board. The election was held by the Regional Directorfor the Seventh Region on June 8, 1949, at Benton Harbor among employees2 Shell Oil Company, Incorporated,66 NLRB 510; 79 NLRB 618; 79 NLRB 1255;Shell Oil Company, Incorporated,90 NLRB 371.The Borden Company, Southern Division,91 NLRB 628. SHELL OIL COMPANY107in anagreed unit comprised of all driver-salesmen, yardmen, and driver me7chanics at the plant, excluding office and clerical employeesand supervisors asdefined in the Act.The employees eligible to vote, and actually voting in the .election were: Drivers Knight, Leach, Pedde, Marshall, Scovel, and Waldo; nightloaders Marutz and Baugher ; and mechanic Dewitt, Robert Quardokus,a formerdriver of Respondent who was rehired May 24, 1949, cast a ballot in the election,..the validity of which was challenged by the agent of the Regional Director, andlikewise by the Union, but was supported by Respondent 4 Afterinvestigation,the Regional Director on July 1, 1949, sustained the challengeand rejectedQuardokus' vote, and upon a tally of the eligible votes showing five cast for theUnion and four against it, he certified the Union as the exclusive bargainingrepresentative of the employees in the above unit under Section 9 (a) of the;Act.At an election of union officers held shortly after the Board election, GeorgeMarutz was elected president and Fred Knight secretary-treasurer of the localUnion, and Marutz, Knight, and Waldo were elected to a grievance and bargain-ing committee which thereafter met with representatives of Respondent onvarious occasions to negotiate a contract and discuss the discharge of Scovel,as set forth below.5B. Interference, threats, and other coercionThe day after the initial prganizational meeting of the employees at St.Joseph,Michigan, Clarence Petree, foreman of the Benton Harbor plant, haddiscussionswith various employees regarding their union activities.Earlyin the morning, Petree told Leroy Baugher he understood there had been ameeting of the employees, and asked Baugher why they wanted a union at theplant.Baugher stated his own reasons why he thought they should have a union,and Petree replied that he .could not understand why, as "things were prettygood down there thewayitwas, and we didn't need one."He also said' theemployees had seniority, good pay, and uniforms, and if a union came in "thing'would change," that when the Union comes in rules and regulations are laiddown and enforced ; that the men might have to punch a time clock, and a manwould be subject to discharge easier if he were late to work ;6 rules as to errorsand adjustments (in their delivery and account records) would be enforced, andthey might be laid off for errors ; and that under present conditions "it was notso tough that way." Petree also reminded Baugher that the employees were-saving money on gasoline at the plant, and if the Union came in that wouldchange.'Petree's interrogation of Baugher as to why the men wanted a union* In its letter of June 13, 1949, challenging the vote (General Counsel's Exhibit No. 5),the Union claimed that Quardokus was rehired by Respondent solely to defeat the Unionin the election, after Clarence Petree, his foreman, had learned by interrogation of theemployees that a majority of five out of nine favored the Union.Respondent's letter ofJpne 16, 1949 (General Counsel's Exhibit No. 6), claimed that Quardokus was eligible tovote as a temporarily laid-off employee who was recalled in the normal course ofbusinessInMay 1949.s These findings are based on uncontradicted testimony of Scovel, Knight, Baugher,Marutz, and Waldo, other facts stipulated by the parties at hearing, the letters mentionedin the previous footnote, and the Board's file in Case No. 7-RC-558, of which the TrialExaminer takes judicial notice.Under existing practice, the employees noted their own reporting and quitting timeson sheets they turned into the office, and there was apparently no check or verificationof the entries by Respondent.There was no company official present when the driverson the first shift reported for work around 5 a.in.,nor when those on the second shiftreturned to the plant late at night.7Petree here referred to the existing practice allowing employees to take gasolinedrainings from the trucks for use in their own cars without charge. The scope andsignificance of this practice will be discussed in my consideration of the discharges ofScovel, Knight, and Marutz, below. 108DECISIONSOF NATIONALLABOR RELATIONS BOARDwas an unlawful inquiry into their union sympathies and views and, undersettled law, was a violation of Section 8 (a) (1) of the Act' Petree's argu-ments against the Union,including his enumeration of the employees'existingbenefits, if considered alone, might fall in the category of protected free speech ;but when coupled with the warnings that"things would change" if the Unioncame in,that rules regarding time of reporting,handling of errors and adjust-ments, and discharges or layoffs therefor,would be enforced,and that the em-ployees would be deprived of their privilege.of using gas drainings,these state-ments amounted to clear threats of reprisals for their union activity, in theform of withdrawal of existing privileges and imposition of more restrictiveworking rules and conditions,which were clearly calculated to discourage unionactivity and membership and the exercise of the rights guaranteed by Section7of the Act' I find that Respondent thereby violated Section 8(a) (1) of theAct..-That afternoon Petree talked to Richard E. Scovel, George Marutz, FredKnight, and William H. Pedde in the plant office on the same subject.WilburDewitt, the plant mechanic,joined the group during the discussion.Petreeopened the conversation by saying he did not know who had joined the Unionor signed a union card,and that it was the employee's business whether ornot he joined a union.Knight then said that he, for one,had joined the Union.Petree asked him why, and Knight stated that the men did not have any seniorityrights, and that they wanted seniority as to operations,layoffs, promotions, anddemotions.Pedde claimed they did have seniority rights, and Knight repliedthat.itdid not "look much like it," that promotions and layoffs were "outof line," and that office employees,likeBudd Beacham (office clerk), andGeorge Gravis(assistant depot foreman)were sent to Chicago to pick uploads, after the regular drivers had worked 40 hours, thus depriving the regu-lar drivers of overtime pay.Knight also claimed he had seen older employeeslaid off and new men retained,and also new men promoted into the office overolder employees. _Petree argued that seniority was in force at the plant, butKnight disagreed,saying he had heard Petree tell other employees the con-trary.,Marutz then said that he did not see why there should be any troubleabout these matters, as the employees only wanted seniority,and if the Com-pany claimed they had seniority,it should be willing to state that in a con;tract.Petree was perturbed by this discussion,and stated that if the employeeswere going to have a union,things would be different and "were going to gettough around there," that"the line will be drawn at the office door from nowon" ; and "I will stay on this side and you stay on the other."Scovel tookthis to mean that there would no longer be the informal and friendly inter-mingling of company officials with the other employees which had existedin the past.Prior to the advent of the Union,Petree had always been in-formal, friendly, easygoing,and almost fatherly,in his relations with theemployees,freely adjusting their schedules and working conditions to suittheir personal problems,giving them special days off, and accommodating themin other ways.In these circumstances,Petree's statement that things would"get tough"at the plant,and that "the line would be drawn at the office door,"was a clear warning and threat to the employees that the easygoing camaraderie8 As depot foreman, Petree had complete supervision of operations and employees atBenton Harbor.While he had no direct authority to hire and fire employees,his recom-mendations on that subject were usually accepted by his immediate superior, Francis V.Smith, Respondent's district manager in charge of the Kalamazoo district. It is clear thatPetree was a supervisor and that Respondent is responsible for his acts.9 The above findings are based on the credited testimony of Baugher.Petree did notdeny the conversation specifically. SHELL OIL COMPANY109ibetween managementand the employees, with the attendantbenevolence of Re-spondent in applying rules and regulating the working conditions of theemployees,would be a thing of the past if the Union organized the plant. Such threat,though general in nature, was reasonably calculated to discourage further-union or concerted activity, and therefore constitute a violation of Section-8 (a) (1) of the Act30Later the same dax; Petree told Scovel in front of the office that he had been"grilled" for about 8' hours by officials of Respondent in another city, and the.,officialswere very unhappy about the Union,- and Petree said that "thingswouldn't be the same around there if the Union wentin."Standing alone,the quoted statement is too vague to warrant a finding that it violated theAct.However,comingon the heels of the broad threats made earlier that dayby Petree to the group of employees, including Scovel, it was calculated toemphasize to Scovel the dire consequences to the employees of thepresence.of a union in the plant. I therefore find that this statement, when consideredin the light of Petree's previous talk to the group, was coercive and violatedSection 8 (a) (1) of the Act.Shortly afternoonthe same day, when Waldo returned from his run, Petreecalled him over to his car parked near the plant, and asked Waldo why he hadjoined the Union, and if he was dissatisfied.Waldo told him he was verymuch dissatisfied with seniority and thought some of the employees were get-ting '.a bad break." 31Waldo also complained that office employees were allowedto make some trips which deprived the drivers of the chance to earn overtimepay.Petree said he thought that trouble could be straightened out without theUnion being involved, and said that if the employees would forget about theUnion, "things would straighten out."He also told Waldo that if the Unioncame into the plant, time clocks would be installed, there would be no promo-tions from the office and the Company would compel him to put rules and regu-lations into effect, and force him to be "a lot rougher" on the drivers than he was.accustomed to'Petree's inquiry as to Waldo's reason for joining the Unionwas anunlawful interrogation which violated Section 8 (a) (1) of the Act.His suggestion to Waldo that the trouble could be "straightened out" withoutthe Union, and that "things would straighten out" if the employees would for-get the Union, were : attempts to induce Waldo to negotiate with Respondentindividually regarding his grievances and to forego collective bargaining throughthe Union.This was clearly an illegal interference with the employees' right-of self-organization, and violated Section 8 (a) (1) of the Act" Petree'swarning as to the consequences to the employees if the Union organized theplant, like his prior warnings to Baugher and the other employees found above,was an illegal threat of reprisals by way of strict enforcementof rules, insti-10These findings are based on the credited and mutually corroborative testimony ofScovel, Knight, and Marutz as corroborated in part by Petree and Leach.To the extentthat Petree's testimony conflicts with these findings, it is not credited.Pedde did notmention this discussion in his testimony.Dewitt did not testify at the hearing.I rejectRespondent's contention that Petree's remarks that "things would be different" Is merelyan expression of opinion protected by Section 8 (c) of the Act.He did not mention thepossibility of a union contract or tie the threats of changed conditions to probableoperations under such a contract,in his discussion with the men.11Waldo was one of the oldest drivers at the plant in length of service.u These findings are based on the uncontradicted and credited testimony of Waldo.' Medo Photo Supply Corporation v. N. L. R. B.,321 U. S. 678, 686.In view of theabove finding,Imade no finding of violation of the Act on the basis of Petree's discussionwith Marutz at a later date,inwhich Petree asked Marutz if the trouble at the plantcould not be straightened out without the employees joining the Union, inasmuch as thisquery, as testified to by Marutz, did not involve any clear promises of benefits or threatsof reprisalby Petree. 110DECISIONS OF NATIONAL LABOR. RELATIONS BOARDtution of more restrictive working. conditions,, and, deprivation of promotionrights, andviolated Section 8(a) (1) of the Act.On an unspecified date before the Board election of June 8, 1949, Respondent'sdrivers had read a newspaper article indicating that- aNation-wide campaignwas being conducted by some union to organize truck drivers, and that in con=-nection therewith truck drivers would be stopped- to ascertain whether theyhad union cards.Driver Robert Leach was approached during the campaign,and reported it to the other drivers.A groupof..'them including Marutz, Leach,and Marshall, discussed the matter in the presence of Petree at the ;plant office.Some drivers raised the question whether they should joiii.a labor organizationor not, what good it would do them , ' and what effect it would have on theirworking conditions at the plant. Some employees, including Marshall, wereagainst unionization.When the group could not reach any. decision on thesequestions, Petree entered the discussion and said that the drivers could join aunion if they wanted to, that it was up to them, and it did not make any differ-ence to him.However, he pointed out to them, that if the plant were unionized,he would have to operate in a different way, that the Company would place themen on a definite schedule, they .would have to report at definite times, and ifthey did not report on time, they would lose that day's 'wages.14 Petree's re-marks, like his prior statements to the employees, were clear threats of imposi-tion of more restrictive and less desirable rules and working conditions in theevent the plant was unionized, and were thus calculated to discourage unionand other concerted activity among the employees. I conclude and find thatRespondent, by these remarks of Petree, further interfered with, restrained,and coerced its employees in violation of Section 8 (a) (1) of the Act.,About a week, after Scovel signed a union card at, the. St. Joseph meeting,George Gravis, assistant foreman at Benton Harbor, asked Scovel in the plantoffice "Dick, there is one thing I want to know, did you sign one of the unioncards or didn't you?" Scovel answered that he had signed, and- Gravis replied,"That is all I wanted to know." As assistant depot foreman, Gravis handledall the cash, checked in the drivers' sales and delivery reports, kept the stockaccount books, and supervised the plant and. gave orders to all employees inthe absence of Petree.He was clearly part of management, .and Respondent isresponsible for his acts.Gravis' interrogation of 'Scovel as to his union affilia-tion was :illegal under the Act, and I find that. Respondent,, thereby violatedSection 8 (a) (1) of the Act1e.It is clear from the above facts, and I further find, tbat: Respondent washostile from the outset to self-organization of its employees ; Petree made thisknown to the employees. the day after Knight, Scovel, Marutz, Baugher, andWaldo joined the Union ; the same day Petree learned by his interrogation ofthe employees that these five were dissatisfied with their working conditionsand favored the Union. I also find from the credited testimony of Petree, Leach,14The existing lenient practice regarding reporting procedures has been explained infootnote 6, above.With regard to schedules,Petree accommodated the men in arrangingtheir trips so far as possible to suit their personal situations, as by giving them days offwhenever they requested leave,and by assigning them to local or short trips,so that theycould be near home, in the event of illness or other emergencies in their families.15These findings are based on the credited testimony of Respondent'switnesses Peddeand Marshall.The fact that Petree prefaced his remarks by professing indifference totheir affiliation with the Union does not detract from the coercive and illegal characterof his final threats which were uttered after the drivers had reached a point of indecision,were similar to his earlier illegal threats,and were consistent with Respondent's knownhostility to organization of its employees.1s-These.findings are based on the creditedtestimony.of,Scovel.Gravis' general denialof interrogation of any employees is not credited. SHELL OIL COMPANY111and Marshall that between that date and the election,Petree learned by fur-ther discussions with the men that Pedde, Leach,Marshall,and Dewitt wereopposed to the Union.There Who direct testimonyregardingDewitt's attitude,but the factsthat'he refused to join the Union when solicited by Knight andthat Petree.questioned all the men to find out whether they were dissatisfied,justify the inference that Dewitt also opposed the Union andthatPetree knewit.The record thus establishesthat priorto the election of June 8, 1949, Re-spondent, through Petree, knew that five of its nine employees at Benton Harborfavored the Union.In this situation,Petree rehired Robert Quardokus,a formeremployee,about 2 weeks before the election.Quardokus had worked for'Respondent at Benton Harbor in various capac-ities during1947and upto December6, 1948, when he was laid off.From thatdate until his reemployment on May 24, 1949, he was self-employed,drivinghis own truck.Afterthe first union meeting but before the election,Petreehad a talk with Quardokus in which be asked Quardokus how he felt aboutunions.Quardokus replied that he did not care much for them, giving ashis reason some union trouble be experienced in unloading his truck.Petreethen asked him if he knew there was an election coming up at the plant. Quar-dokus said he had word of it, and Petree then said, "Well, we will call you ina few days."Quardokus was rehired May 24, 1949, and started work as adriverMay 27, 1949. Shortly before he started work, Petree told Scovelin the office that Quardokus was coming back to work,thathe had had uniontroublewhile unloading his truck somewhere,that he was antiunion andwould vote against the Union.As found above,Quardokus voted at the. elec-tion, but his vote was rejectedby theRegional Director conducting the elec-tion.Quardokus.joined:,the Union after the election and on September 24,1949, was elected a trustee of the local Union. Shortly thereafter,Gravis askedhim in the office, "I hear you are on the committee of the Union,"and whenQuardokus affirmed that he was, Gravis said,"I thought you had a head onyour shoulders,but I guess not."Quardokus was discharged by RespondentinNovember 1949, for errors in his records.14Petree's inquiry about Quar-dokus' attitude toward unions, before.he was rehired, was an unlawful in-terrogation of a prospective employee,and Gravis'inquiry as to his status inthe Union after the election was a proscribed interrogation of an employee. Iconclude and, find that-Respondent;by'bothinquires,further violated Section8 (a) (1) of theAct.The abovefacts further indicate,and I find that Quar-dokus was rehired by Petree only after the latter ascertained his apparentfeeling about unions, and in the expectation that he would vote against theUnion in the election.C. The discharge of Richard E. ScovelRichard E. Scovel worked for Respondent as a truck driver at its BentonHarbor plant from May 1945, until his discharge on July 29, 1949.His dutiesinvolved the delivery of gasoline and other petroleum products to variousgasoline service stations and other customers served by Respondent.Hedelivered these products in a tractor-trailer unit carrying a 5,000-gallon tankdivided into compartments.As found above, Scovel joined the Union at the first organizational meeting17These findings are based on the credited testimony of Quardokus and'Scovel,and thereport of the Regional Director on the challenged ballot in Case No.7-RC-558. I do notcredit Petree's and Gravis' denials of the interrogation of Quardokus and the conversationwith Scovel,in view of Petree's admitted interrogation of all employees about theirgrievances,and his threats to them, and Respondent's openly expressed hostility to theUnion, as found above. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDin late April or early May 1949, and was interrogated and subjected to unlaw-ful threats the next day by Petree, who learned at the same time that Scovelfavored the Union, and later learned through Gravis, that Scovel had joined it.On July 29, 1949, Scovel was on the morning shift, and reported for workat the plant about.5 a. in.He checked the compartments of his truck as usualto make sure it was loaded in accordance with the inventory figures containedon hisdelivery orders for the day, and also checked the drain valves, locatedin a closed compartment, or "bucket box," on the side of the tank trailer, tomake sure, they were closed.When he opened the bucket box, he found thereinfive 5-gallon cans which, upon examination, contained gasoline.Scovel had notfilled the cans with gasoline, nor placed them in.the bucket-box, and did notknow how they got there ; he assumed they held drainings from the truck placedthere by the loader at the Thiesen-Clemens plant at St. Joseph before loadingthe tank with gasoline." Scovel was scheduled to start his vacation Monday,August 1, and decided to take enough- drainings to tide him over, so he pouredthe contents of one can into the fuel tank of his car, which was parked on ThirdStreet, around the corner from the plant office, and put three of the cans intothe rear compartment of the car, together with a 2-gallon can containing a mix-ture of crankcase oil drainings from the trucks and 5 quarts of fresh motoroilwhich he took from the truck oil barrel in the warehouse.He then helpedRobert Quardokus, who was on the same shift, pour the contents of the fifthcan into the tank of Quardokus' car which was parked on Main Street in frontof the plant office. Scovel then drove his truck out on his usual delivery run.The drainings which Scovel took were regular gasoline and worth about $6.Thefresh motor oil he took was worth about 96 cents.When Scovel returned from his run about 3 p. in. and checked out at theoffice, Francis V. Smith, Respondent's district supervisor from Kalamazoo, Mich-igan, called him into the inner office, and told him he knew Scovel had companyproducts in the back of his car, and would have to discharge him. Scovel ad-mitted he took the gasoline and oil but protested against his discharge, statingthat all the employees had been taking gasoline drainings from the truck tanksfor their own use for a long time, and Petree had never objected to that prac-tice, so long as they did not take gasoline from storage. Smith made no com-ment on this, except to say that it was "out. of his hands," but he would tryto call Respondent's office in Detroit about it; while he did this, Scovel andPetree walked outside the office, where Petree told Scovel there was nothinghe could do about the discharge, that it was "out of his, hands," too. Back19Drainings,or "tailings"as they are also called,consist of small amounts or pocketsof gasoline which remain in the bottoms of truck tanks or compartments and in thedrain lines and valves,after gasoline is unloaded at a customer's premises.The tailingsvary from 1 to 20 gallons,depending upon the construction of the particular tank andunloading conditions.They usually occur when the tank is standing on sloping groundwhile being unloaded, and the customer receipts for a full load on the basis of the meterreadings(on a metered truck)or visual inspection of an emptied compartment, withoutinsisting that the driver change the position of the truck in order to drain off the tailings.When the empty truck is driven back to the plant, the constant change of tank level whiletraveling over the road causes the drainings to gravitateandcollect in the drain linesand valves,from which they can readily be drained at the plant.Drainings occurred onall of Respondent's trucks at Benton Harbor.At times, before trucks were taken to theThiesen-Clemens storage tanks at St.Joseph for loading, Respondent's loaders or driverswould first drain off tailings from the last trip into 10-gallon Davis cans standing infront of the office, or the loaders at St. Joseph would often drain them into similar cansbefore loading fresh gasoline,and the filled cans would be stacked in the bucket box ofthe truck,to be unloaded at the plant and left with other Davis cans at the office. Theappearance of Davis cans with drainings on the truck was not unusual ; Scovel had foundthem on his truck at least once before, andWaldo testifiedcredibly that drainings wereoften drawn off into cans and left on the truck for the next driver or the,loader to unload. SHELL OIL COMPANY113in the office, Scovel asked Smith why he had not been warned first that theCompany was changing the practice as to use of drainings, and said that ifhe were given another chance, he would act as the Company desired with respect.to drainings.Smith replied, "that was it, that was all there was to it."Heassured Scovel his work had been satisfactory, and that he was not being dis-charged on that account.Before leaving the office, Scovel asked Smith if heshould come back the next day. Smith looked at Petree and asked him, "Doyou think he should come out tomorrow?" Petree made no reply, and Smith.then replied to Scovel that he did not think so, but stated he and Petree would.come to Scovel's house to talk to him.Smith visited Scovel's home about noon the next day, Saturday, July 30, andasked Scovel to sign a resignation from his job. Scovel was reluctant to do so,saying he did not want to give up the job. Smith said it would be "easier" forScovel if he signed a resignation, but Scovel still refused.Later that afternoon,when Scovel returned, after shopping, to his car parked in a Benton Harborparking lot, he found in it a note initialed by Smith, requesting him to contactthe latter at the plant.When Scovel called the plant, Petree told Scovel thatSmith would get in touch with him. That night Smith called Scovel at his homeby long distance telephone from Kalamazoo and asked Scovel again if he would-not sign a resignation "in order to make things easier all the way around.Scovel refused, saying he would not quit the job of his own volition. Smith said"O. K." and hung up.On Sunday, July 31, Petree went at the request of Smith to Scovel's homewith a typewritten statement purporting to admit that Scovel took gasoline andmotor oil for use in his own car. Petree urged Scovel to copy it in his ownhandwriting on another sheet of paper and sign it, stating that he wouldshow it to the company officials to indicate that Scovel had not been taking.products in wholesale lots, but just for his own use.He also stated that if,Scovel signed it, he (Petree) would do his best to have Scovel reinstated. Scovelthen copied the. statement in his own hand on another sheet, changing the:wording slightly to indicate that he took "gasoline from Shell truck drainings,in this form and gave it to Petree, in the belief that it would help him gethis job back. Petree took the document with him." At some later time, it was"witnessed" in ink by Petree and Smith, although Smith was not present whenitwas written or signed by Scovel.20After his discharge, Scovel at once notified Knight and the union grievance+committee.At the request of Marutz, Scovel on August 2, 1949, compiled a long'.19 The statement, General Counsel's ExhibitNo. 2, reads as follows :Mr. C. E.PETREE,JULY 30, 1949.Shell Oil Co., Inc.Benton Harbor, Mich.To confirm my statement to you & Mr. Smith, July 29, the only thing I have ever`taken from Shell Oil Co. was to fill my car occasionally with gasoline from Shelltruck drainings or otherwise.I admit filling my car and taking five five-gallon cans of Shell's gasoline from mytruck on July 29 which were filled by someone else before I reported for work.My reason for taking this gasoline and two gallons of motor oilwas to tide meover my vacation Which starts Monday, August 1st.SignedR. E. SCOVEL.Witness :C. E. PETREE.F. V. SMITH.20The above findings are based on the credited testimony of Scovel, Baugher, andQuardokus, as corroborated in part by that of Petree and Gravis.To the extent thatother testimony of Petree and Gravis conflicts with these findings, it is not credited.Smith did not testify at the hearing. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDletterwhich he gave Marutz, setting forth the employees' practice in takinggasoline drainings and other products for private use and reciting various drink-ing, gambling, and other practices by both employees and officials at the plant 21A few days later, the union grievance committee, consisting of Freeman,Knight, and Marutz, met with company officials at the Hotel Vincent in BentonHarbor to discuss Scovel's discharge.Respondent was represented by Petree,Smith, Jones, division manager from Detroit, Lou Gray, his assistant, and Tom.Moore, a company attorney from New York, New York.At first the company representatives refused to consider Scovel's case, butfinally entered into a discussion of his discharge, maintaining that it was for."l'iolation of a standing company rule requiring discharge of employees who tookcompany products. In response to this, Knight pointed out that ever since he hadworked there (he started August 1944), it had been the common practice foremployees to take drainings for their own use, and that Petree should havewarned all the drivers they might be fired if they continued to use drainings.Knight also pointed out that someone had long been taking gasoline from thetrick service pump which was used to fuel company trucks, and that Petreehad' told the drivers on several occasions he did not mind their using drainings,but he would fire the first man he caught taking gasoline from the pump, sinceit caused errors in the meter readings on that pump.Knight then referred to thefact that another driver, Leach, had been caught one night by Petree and Gravistaking gasoline from that pump, and that Petree did not discharge Leach forthat, but had discharged Scovel.Petree tried to explain this by saying Leachhad offered to pay for the gasoline he took the next day.Knight then askedPetree why he had not allowed Scovel to pay for what he took, and Petree repliedlie did not know.Despite this discussion, the company representatives refused toreinstate Scovel.Marutz then read to them the letter Scovel had writtenregard-ing practices at the plant ; Jones took copious notes while Marutzwas readingit.The union grievance committee tried to secure Scovel's reinstatement at everysubsequent meeting with company officials, but without success, the companyrepresentatives maintaining their original position.At one of these meetings,Freeman asked what would happen if the Company caught anyone else takingproducts, and the company representatives said they would be discharged. Scovelfigs "never been offered reinstatement.22Respondent contends that Scovel, Knight, and Marutz were legally dischargedfor stealing company products, in conformity with an established company rulethat employees who took products for their own use would be terminated. Gen-eral.Counsel argues, on the other hand, that this rule was never made known.,to the employees or enforced at Benton Harbor prior to the discharge of Scovel,that it was suddenly enforced as a pretext to effect the discharge of the threeunion men,and that the real motive for their termination was their admittedunion membership and activity.The burden of proving this contention rests atall'times on the General Counsel, while the burden of adducing evidence in supportof 'its-defense sufficient to rebut theprima faciecase made by'General Counselrests upon the Respondent? The issue thus raised requires a careful considera-tion of the company rule, its scope and the extent to which it was publicizedand enforced at Benton Harbor prior to the discharges.21General Counsel's Exhibit No. 3. I make no findings herein on the basis of thecontents of this letter.22 The findings stated above are based on the credited and mutually corroborativetestimony of Scovel, Knight, and Marutz, as corroborated in part by Petree, and GeneralCounsel's Exhibit No. 3.None of the company officials present at the meeting with theUnion testified, except Petree.Respondent made no motion to dismiss the complaint on the merits at the conclusionof General Counsel's case.E. B. Law andSon, 92 NLRB 826. SHELL OIL COMPANY115It is wellsettled, of course, that an employer may discharge an employee forgood reasons,poor reasons,or none atall, providedthe dischargeis not moti-vated by a reasonor purpose proscribed by the Act. Scovel admitted, and I find,that he took gasoline drainings and 5 quarts of fresh motor oil on July 29, 1949,fromthe plant for his own use. That fact, standing alone, would be ampleground forhis discharge, provided the discharge arose from a bona fide appli-cationof the company rule.However, a careful consideration of the recordin the light of the arguments of counsel thereon discloses substantial andpersuasive evidence that Scovel's discharge was otherwise motivated.. In the first place, the credible testimony of Scovel, Knight, Marutz, Quardokus,Waldo, Tuell, Baugher, and Leach demonstrates, and I find, that : For severalyears prior to 1949 it had been the common practice of most of the employeesat the plant 24 to take gasoline drainings once or twice a week, as they neededthem, for use in their own 'cars ; the drivers usually took the drainings directlyfrom their own trucks, and at times from the 10-gallon Davis cans standing infront of the office, when their trucks yielded no drainings ; they did this atvarious times of the day or night, both before and after their daily deliveryruns;25Gravis and the office employees' usually helped themselves to drainingsfrom the cans in the daytime during their regular working hours. I do notcredit testimony of Petree, Gravis, Marshall, Beacham, and Pedde to the con-trary.All of them admitted the occurrence of drainings in the regular courseof operations.There were only 11 employees and 2 supervisors , at the plant,all of whom met or worked with each other at sometime during the day ; 26 allemployees reported in or out, as the case might be, at the office where Petree,Gravis, and Beacham worked ; the activities of drivers and other employeeswhile at the plant were readily observable from the office, which had windowson all sides.It is inconceivable that in a plant of this size, with the employeesand officials working closely and informally together, the personnel were notfully cognizant of the general use of drainings by, all.Furthermore Gravis,Pedde,. Marshall, and Beacham all knew shortly after the event that Scovelhad been. discharged allegedly for taking company products ; they also knew theywould suffer the same fate if they likewise admittedtheytook drainings.Afterthe initial charge was filed with the Board, all 4 were interviewed individuallyand privately on November 30, 1949, by Russell Vandivort, attorney for Respond-ent who conducted Respondent's case at the hearing, and at that time they eachsigned statements prepared by Vandivort in which they denied they took productsand stated they never saw others taking products 'When they testified in thecase, it is obvious that Pedde, Marshall, and Beacham, still employed by Respond-ent, and Gravis, now employed as a local peace officer, were constrained to testifystrictly in accordance with their statements. In fact, Marshall frankly ad-mitted that, after Scovel's discharge, he realized he would suffer the same fateif he admitted to Vandivort that he, too took products ; he also admitted that anemployee in that situation would probably not tell the truth.Baugher's later2The drivers. yardmen, loaders, office employees, and Assistant Foreman Gravis. Petree.Dewitt, and Marutz did not avail themselves of the drainings : Petree apparently was givenbit gasoline free, as he took it regularly from the truck service pump near the office ;Dewitt also took gasoline from the same source, as he used his car on company business;Marutz did not own or drive a car, so far as the record discloses, prior to July 29, 1949.25 The three morning shift drivers reported for work about 5 a. M. and returned fromtheir runs between 2 and 3 p. m.; the three on the afternoon shift took the sanre trucksout about 3.p. in. and returned to the plant between 9 u. nr. and midnight, depending onthe length of their runs.26 See footnote 25, above.21Credited testimony of Gravis, Pedde, Marshall, Beacham, and General Counsel'sExhibit No. 8.961974-52-vol. 95--9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDexperience with Vandivort also supports this conclusion.When first interviewedby Vandivort on November 30, Baugher told him everybody at the, plant tookdrainings regularly, and that he did not think it was fair for Scovel alone. to befired for that.When Baugher was again summoned before Vandivort on, Decem-ber 27, 1949, E. P. Ericson, division operations manager of Respondent from.Detroit, was there.When both men asked Baugher about his use of drainings, headmitted he took them.Ericson then read the company rule about stealing toBaugher out of a book, and asked Baugher if he knew what that meant. Baugher.said he did.Vandivort repeated the rule to him, and said they were concernedlest someone be discharged because of a false sense of loyalty to Scovel.He then asked Baugher to state whether,he took drainings,'having full, knowledgeofwhat the consequences would be.Baugher was perplexed, so Vandivort,repeated his previous statements and questions.Baugher then realized it.meant his job if he admitted taking drainings, so he said he did not. Ericsonsaid that was the "right answer," and asked Baugher to sign a statement tothat effect, and Baugher did so, after it was written out by Vandivort 20 Ericsonthen told Baugher to go back to work and not worry about his job. Baughertestified the statement was false,. but hd signed it because he needed the job.It is significant that Leach was the only present employee who admitted he sawother employees take drainings ; and his statement of December 27, 1949, doesnot mention his observation of the acts of other employees.'0In the second place, it appears that prior to July 29,1949, Respondent'sofficials at Benton Harbor knew that the employees took drainings, and openlypermitted the practice.On one occasion in the winter of 1946-1947, afterKnight had used drainings in his car, he had trouble with fouled gaslines.While he was blowing out the lines with an air hose one day in front of theoffice, Petree asked him if he had been using drainings and whether that causedthe trouble, and Knight said "yes." Petree said he did not care whether Knightused the drainings, but warned him not to touch any products which wereinventoried.Petree did not deny this conversation.On another occasion, afterKnight used drainings in his car during the winter, his gaslines froze up due'towater in the gasoline.He complained about it angrily in the presence' ofPetree, Gravis, and other drivers, saying someone had watered the gasoline,and he thought it was a dirty trick. The others laughed about it as though itwere a joke.During the same period, Quardokus overheard Petree tellingGravis in the office that he (Petree) had mixed water with the drainings inthe Davis cans, and someone had used the watered gasoline. About -a weeklater,Baugher, who also used drainings, said his gaslines had frozen up whileon a trip with his family, and he would like to find out who put water in thecans.On another occasion in the same period, while Petree was talking toKnight at the plant in the presence of Scovel about the problem of apparentshortages in the gasoline stocks, Knight told Petree he took drainings fromhis truck for use in his car, and Petree said, "I don't care about that; thatisn'twhat I'm talking about; what I am worried about is taking it out ofstorage."In the spring of 1949 Petree had a conversation with Beacham,office clerk, and Ted Schultz, then assistant foreman, in the office about gaso-21 General Counsel's Exhibit No. 4."The essential facts as to Baugher's interviews with Vandivort are based on his,credited and uncontradicted testimony, much of which was adduced on cross-examinationby Vandivort himself.Ericson was present at the hearing, but did not testify.Baugherquit his job November 14, 1950, after an argument with Retzlaff, the new depotsuperintendent, about changing shifts.10General Counsel's Exhibit No. T. SHELL OIL COMPANY117line shortages in the truck service tank appearing from the meter readingson the truck pump.He said in the presence of Baugher that he did not mind,employees taking drainings, but they must leave the truck pump alone, as thetaking of gasoline from that pump mixed up the records," and that he wouldlike to catch the man who used the truck pump to gas his car" Inthe earlypart of 1947, shortly after driver Tuell was hired, Petree was concerned aboutstock shortages appearing on the records, and he cautioned the employees tobe more careful about making out stock records, and checking the meters andcompartments on their trucks when loading them.The subject of drainingswas brought up, and Petree told the men it was all right for them to take drain-ings, but "to use a little discretion."On one occasion before Scovel's discharge,while Quardokus was driving to Battle Creek, Michigan, with Petree to un-load a car of oil, Petree remarked to Quardokus, "I am glad I get my gas free,and I don't have to fight for the drainings out front." In this connection, Tuell'stestimony indicated that there were not always enough drainings on hand in.the cans to satisfy the personal needs of the drivers 'Petree's indifference to the employees' use of drainings is further indicatedby his contrasting orders to them regarding the disposition of drainings andsurplus gallonage.The credible testimony of Scovel, Quardokus, Tuell, Waldo,Beacham, and Leach, shows, and I find, that : The drivers and yardmen hadspecific orders from Petree to return to storage in the bulk tanks or the truckservice tank (1) large amounts of surplus gasoline remaining in the trucks afterdelivery trips, which occurred either when the customer bought less than a fulltank or compartment, or when the truck meter was so inaccurate that the cus-tomer was "shorted" a substantial amount,34 and (2) substantial drainings ofthe more expensive ethyl, or premium, gasoline from trucks of a common car-11The truck service pump, attached to a 1,000-gallon storage tank, was used to fuelthe company trucks and other. vehicles used on company business.The gasoline in the tankwas inventoried daily ; the contents of the tank were measuredeach morning with ameasuring stick, and all withdrawals from the tank were metered, the drivers beingrequired on each withdrawal to record the meter readings on special record sheets whichwere turned in to the office."This remark assumes added importance in connection with Respondent's treatment ofLeach when he took gasoline from the truck pump for his car shortly thereafter.Thisincident will be considered below."These findings are based on the credited testimony of Scovel, Knight, Marutz, Baugher,Quardokus, and Tuell. I do not credit Petree's denials of the conversations with Scovel,Knight, Beacham, and Schultz, nor his testimony that he never knew the men took drain-Digs.He did not deny his talk with Quardokus, his remarks to the nren in the presenceofTuell,nor the incidents involving the watered gasoline.He admits he knew orsuspected as early as "about 1945" that gasoline was being taken from the Davis cans,for he says he deliberately watered the drainings on one -occasion, that winter, hopingsome employee's car would freeze up and he would find out about it and thus learn wherethe gasoline was going.However, he stated he failed to find out anything, and didnothing further about it, although he claims he asked all the men if they were takinggasoline, but without learning anything.His vague and reluctant testimony on this wholeincident (during which lie professed at times not to hear questions put to him on cross-ezamination), and his unexplained failure to follow up the incident with further investiga-tion or with warnings to the drivers, leads me,to believe that he erred in his recolleetiontof the time of the occurrence, that he watered the gasoline at the times stated by Quardokusand Knight, and that when he did so, it was not to find out who was taking gasoline, butsolely in order to play a rather grim joke upon the employees.Beacham did not denythe conversation between Petree, Schultz, and himself.Schultz did not testify at the,hearing.31 In such cases, the customer was charged only for the anrount actually delivered ; tlie'surplus remained on the company records as unsold. 118DECISIONS OF NATIONALLABOR RELATIONS BOARDrier which hauled premium fuel for Respondent to BentonHarbor.'The sur-plus gallonage and ethyl drainings were normally drained into Davis cans bythe drivers or loaders and then dumped by the yardmen into the truck tank;if that tank was full, the drainings would remain in cans in front of the officeuntil the truck tank could accommodate them. In contrast, the drivers weregiven no instructions about the disposal of the normal drainings from theirtrucks, and there Was no fixed practice as to their disposition ; the drivers tookwhat they needed for their own cars; if they did not need gasoline, they eitherleft the drainings in the trucks, to be drawn off by the loaders or loaded overwith fresh products, or drained them into Davis cans, where they were oftenmixed with other drainings of regular andremium gasoline.At times thetailings, as drawn off, were mixtures of both types of gasoline.Petree himselfadmitted that he gave no instructions about disposal of normal tailings.Thereason for this lies in the fact that he was not accountable for drainings, as such,but only for products which were inventoried and for which he had to accountdaily ; this included all surplus gasoline, but not drainings until after the latterwere poured into the truck tank, the contents of which were included in in-ventory ; no inventory was maintained on the normal drainings while in theDavis cans.The testimony of Beacham, the office ,clerk, indicates, and I findthat, normal drainings really represented only shortages to the customer who hadsigned and paid for a whole tank or compartment of product but actually re-ceived the amount listed on the delivery slip, less the amount of tailings, forwhich he received no credit.Thus, tailings in the cans usually representedsalvage, or overages of regular or mixed gasoline which was out of inventory,and Petree was obviously not concerned with their disposition until they wentback into inventory in the truck tank.In the third place, the record indicates that the drainings from the Davis canswere used by Respondent only to operate its trucks and other vehicles, afterthey were poured into the truck tank. There is no proof that they were soldcommercially, either from the cans or after storage in that tank.They wereusually mixtures of several grades of gasoline, polluted by sediment or foreignmatter collected in the cans which often fouled the motors of the employees'cars."These facts convince me, and I find, that the drainings were not saleableproducts nor considered as such by Respondent's officials at Benton Harbor.This finding further supports the conclusion that Petree, in accordance with hisbenevolent and lenient treatment of the employees, was not averse to their useof the drainings as an unofficial perquisite of their employment and allowed itto develop into a regular habit, to which he turned a convenient blind eye andagainst which he made no attempt to enforce the company rule regarding thefts.In addition, I find from the uncontradicted and credited testimony of Scovel,Knight, Marutz, Waldo, Marshall, and Leach that, prior to Scovel's discharge,no employee had ever been warned, reprimanded, or disciplined, much less dis-35 Ethyl, or premium, gasoline was brought to Respondent's storage tanks at the BentonHarbor plant from East Chicago, Indiana, by tank trucks of Producers' Transport, acontract carrier ; at Benton Harbor, it was pumped by Respondent's loadersinto its trucks-during the night, and was delivered therein to customers the next day.Regular, or Shellgasoline was stored for Respondent at a marine storage terminal operated by Thiesen--Clemens, an independent operator, at St. Joseph, Michigan ; Respondent's trucks weredriven there during the night by the loader, were loaded by Thiesen-Clemens employees,and driven back to the bulk plant, where Respondent's driverstook themout the next-day for deliveries.35As found above, Knight experienced a fouled gasline in his car in 1946 or 1947 afterusing drainings,Waldo testified without contradiction, and I find, that during 1945the engine of his car became so fouled with dirt from the drainings that it required anexpensive overhaul of the fuel system ; after that Waldo did not use drainings asfrequently as before. SHELL OIL COMPANY119charged, for personal use of drainings.This is further proof that the companyrule'was never applied-to drainings.'What is more, Petree did not even enforce the rule with regard to stock items,such as motor oil.-and other lubricants.Knight testified without contradiction,and I find that, he saw employees take gear and transmission lubricants fromstock in the warehouse, and use them in their cars while they were parked inthe driveways of the plant or in the street in front of the office. There is noproof that Petree objected to this, reprimanded the men therefor, or required themto pay for what they took. In the spring of 1949 Baugher borrowed a Rototiller,a light farm tractor, from Waldo, and discovered he needed a special lubricantfor its transmission.While he and Waldo were discussing, in the office, thetype of grease required, Petree overheard them mention the type needed, and toldthem there was a barrel of it in the warehouse. Baugher thereupon openly tooksome in a can from the warehouse, carried it home and used it in the tractor,without objection from Petree.Petree did not deny this incident. .Baugheralso testified without contradiction, and I find, that some employees went to thetrouble of accumulating drainings of fresh oil from empty 5-gallon tins whichhad held stock oil, and used the drainings in their cars, without apparent objectionfrom the company officials. Scovel testified credibly, and I find, that on one occa-sion in May 1949, after he joined the Union, he asked Dewitt to save him somewaste crankcaseoil drained from the trucks, which Scovel desired to use in hiscar.On hearing this, Gravis, the assistant foreman, asked Scoval, "What doyou want to use that crap for? There is plenty of oil out in thewarehouse inthe truckservice pump;we are always long on motor oil anyway." Scovel thentook 2 quarts of fresh oil from the truck barrel for his car, without objectionfrom Gravis. In view of the other facts found above, I do not credit Gravis'denial of this incident.The above facts clearly indicate, and I find, that prior to July 29, 1949, Re-spondent's rule regarding discharges for thefts was never publicized as beingapplicable, and was in fact never applied, with respect to the employees' use ofdrainings and small amounts of motor oils and other lubricants which werestgred in bulk.Another circumstance which leads to the conclusion that Scovelwas not dis-charged for violation of the company rule, but for a discriminatoryreason, isthe disparate treatment accorded him and Robert Leach after Petree learned thateach took gasoline.Leach took several gallons of inventoried gasoline for hisown car from the truck pump about 11 o'clock one night in the latter part ofMarch or early April 1949. As he was pouring the fuel into his car tank throughthe pump hose in front of the office, Petree, Gravis, and Schultz drove up to theoffice in Petree's car.Although the testimony of Leach, Petree, and Graviswould indicate that none of those in the car actually saw Leach taking thegasoline, Leach nevertheless came to the office the next morning, admitted toPetree that he had taken the fuel in order to get home, and offered to pay for it.Petree testified he would not take the money, but warned Leach that he hadviolated the company,rule, and told him "never let that happen again."Knighttestified that, while he was working in the yard with Pedde that day, Gravissaid to them, "Well, we finally got the guy that has been tapping that pump ;you will never guess who it was," and when they asked, he said it was Leach,and recounted that when he and Petree drove up to the plant, Leach had thetruck hose in his hand and wasfuelinghis car,but hurriedly put up the hose,jumpedintohis car anddrove off." Gravis' statement to Knight coupled with97I credit Knight's testimony on this point,.-Gravis-does not deny-the conversation,merely stating he could not recall it, and formally denying only the exact words whichKnight attributed to him.Pedde did not deny the conversation. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeach's significant action indicates that Petree and Gravis either caught Leach"inthe act" or saw enough of his actions to warrant the belief that he was takingfuel from the truck pump, and I am persuaded that Leach realized he had beencaughtftagran.te delicto,and, knowing the possible consequences from Petree'sprevious warnings about the truck pump, hastened to confess and make amendsto avert a possible discharge:His efforts succeeded, ford: his only punifthmentdifferent.On the 29th Petree and Gravis deliberately and covertly watchedScovel from a distance as he openly took cans of drainings and put them in hiscar in broad daylight 38 Although Petree had long known of and permitted thispractice, and was not sure what was in the cans (I. e., whether it was stockfuel or drainings), he at once called Smith, his superior, and reported the inci-dent, without attempting to warn Scovel or recover or examine the cans. Smithcame to Benton Harbor that afternoon, accused Scovel of taking company prod-ucts and abruptly discharged him when he admitted taking drainings. Scovel'soffer to make amends, unlike that of Leach, was peremptorily refused, and hisprotest at his abrupt dismissal without warning was brushed aside. It is clearthat in Leach's case, the company rule, which Petree had always openly appliedto the contents of the truck pump, was not enforced, consistently with Petree'spast liberal attitude toward the men and lax operation of the plant; whereas,in Scovel's case, Respondent suddenly and for the first time applied the rule inits full vigor to the taking Of random drainings or leavings and. a smalhhcamountof stock oil, contrary to past practice at the plant.These circumstancespersuade me that the rule was invoked as to Scovel, not for the bona fide pur-pose of protecting company property, but as a pretext to get rid of an activemember of the Union. That Respondent was determined to "get" Scovel forthis reason is further shown by Gravis' conversation with Quardokus the sameday just before the, discharge:When Quardokus returned from his run, Graviscalled him aside and said "Did you know Scovel is going to be fired when he getsin off his trip?" Quardokus said he did not, and asked why, and Gravis saidScovel had been seen by Petree and Gravis putting gasoline in his car thatmorning.Quardokus said, "If you saw him, you saw me, too," to which Gravisanswered, "We are not after you, we are after Scovel." Quardokus had come onduty with Scovel that morning, and had also poured drainings, with the help ofScovel, openly into his car which was parked in the street adjacent to the office.Gravis admitted that he saw Baugher and Waldo at the plant about that time,and that he and Petree were parked in a position from which they had a fullview of Scofel's truck and his car, but he does not say he saw Quardokus. I amsatisfied by the above facts, however, and I find, that Petree and Gravis sawQuardokus taking drainings at the same time as Scovel. Their indifference to3 In view of my findings that Petree openly permitted the men to take dralnings, I donot credit his story that he was surprised and shocked by Scovel's acts.Nor do I creditGravis' statement that they "stunrbled" on the alleged theft by accident.Both witnessessaid they were out in Petree's car that night to follow Respondent's trucks and observeloading operations both at St.Joseph and the bulk plant, in an effort to discover whythe trucks were not getting out on time in the morning.Gravis testified they observeddelays in the loading of two trucks at the Thiesen-Clemens plant, but Petree does notmention this fact ; nor is there any proof that he inquired further into the reason for the_delay,,or-tookany corrective measureslater.These circumstancesiimpel the, conclusionthat the alleged. business reason for their,nocturnal trip is spurious,and that they- werereally scouting the plant to observe Scovel's movements for an ulterior purpose. It Isunnecessary to resolve the many conflicts in the testimony of Petree and Gravis regardingtheirmovements that night, as I consider it beside the issue.However,-their evasivemanner of testifying on this subject,and the conflicts in their stories, were such as tothrow doubt on their general credibility. I have therefore credited their testimony onother points only to the extent that it is consistent with credible evidence of other wit-nesses. SHELL OIL COMPANY121Quardokus' conduct is explained by the fact that Petree rehired Quardokus justbefore the election, after learning his antiunion attitude, in the expectation thathe would vote against the Union. Although the scheme failed, Respondent stillconsidered him antiunion and had no desire to get rid of him, as indicated byGravis' remarks..Finally, the spurious character of Respondent's ostensible reason for theiisc'l arge is further. ievealed b3; ,the studied efforts o£`'Stflith.,after the dis-charge to secure from Scovel first a written resignation and, failing that, a writ-ten admission of guilt.Smith tried twice on July 30 to get a written resigna-tion from Scovel, but failed.He then resorted to the expedient of sending theelderly, white-haired and fatherly Petree, who had been much closer to the menand had more influence with them. Petree succeeded in getting a writtenconfession from Scovel, but only after representing that it would be used inan effort to get Scovel's job back for him. Once having obtained the document,however, Respondent used it to resist the Union's efforts to secure reinstate-ment for Scovel, and as support for its defense at the hearing. It is a legitimateinference from these facts, and I am convinced, that Respondent recognizedthe weakness of its use of the company rule as the basis for Scovel's discharge,and made determined efforts, even to the extent of fraudulent promises, tosecure the confession in order to bolster its conduct against any future chargeby Scovel or his Union.Upon the foregoing considerations I conclude and find that Scovel's ap-propriations of drainings and a small amount of motor oil on July 29, 1949,was not the real motive for his discharge.Respondent admits his work wasotherwise satisfactory.This leaves only his union affiliation and concertedactivity for consideration, and I am convinced that these were the real reasonsfor his discharge. I am impelled to this conclusion not only by the salient factsand circumstances outlined above relating to the sudden application of the com-pany rule to him following the advent of the Union, but also by Respondent'sopen hostility to self-organization of its employees, its unlawful interrogationof employees, and its threats of reprisal for their union activity, as foundabove.After careful consideration of all the above facts and circumstances, I amconvinced, and I therefore find, that Scovel was discharged by Respondenton July' 29, 1949, because of his union membership and concerted activity,and that by such discharge Respondent discriminated against Scovel in. regard16 his hire and i tenure of employment, thereby discouraging membership inthe Union, and interfering with, restraining, and coercing its employees in theexercise of rights guaranteed by Section 7 of the Act, all in violation of Section8 (a) (1) and (3) of the Act3BD. The discharges of Fred Knight and George MarutzFred Knightworked for Respondent as a truck driver at Benton Harbor fromAugust 1944, until his discharge on December 27, 1949. As found above, Knightjoined the Union at the first organizing meeting, and the next day apprisedPetree of that fact and took the lead in expressing to Petree the dissatisfactionof the drivers with their working conditions.Shortly after the Union wonthe election of June 8, 1949, Knight was elected secretary-treasurer of the localUnion. After- Scovel's. discharge, Knight, as a: member of the union grievance®B SeeN. L. R. B. v. Ford Brothers,170 F. 2d 735 (C. A. 6), enforcing 73 NLRB 49,where.the court upheld a finding of discriminatory discharge based on similar facts andcircumstances. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommittee, fought actively for Scovel's reinstatement" during meetings withcompany representatives.On or about November 30, 1949, Knight was directed by Petree and Smith toattend a meeting at the Hotel Vincent, Benton Harbor, with Russell Vandi-vort,Respondent's counsel, and another company attorney from New York,New York. They questioned Knight about the charges Scovel had `made in hisletter of August 2, 1949, and about various practices at the plant.Knighttold them the charges were true, and that it was common practice for theemployees to take gasoline drainings.The attorneys mentioned the chargesfiled herein by the Union, and, Knight told them representativesof the Boardhad questioned him about the case.,On December 27, 1949, Knight was again sent by Petree to the same— hotelwhere he met Vandivort and E. P. Ericson, Respondent's division manager fromDetroit.Vandivort told him the company policy required the discharge of em-ployees who took company products, and asked him to sign a statement thatthe taking of drainings had not been a common practice.Knight refused,stating it would not be the truth.He also said he thought their request hadsome connection with Scovel's discharge, and that if he signed such a state-ment, the Company would submit it to the NLRB and Scovel would never havea chance. to. get his job back.He also told Ericson that ever since the troublehad started, the company was "out to get all of us union men, and fire us."Ericson denied this, saying it had nothing to do with the Union, and -thenurged Knight to sign 'the statement requested by Vandivort.Knight, askedif other employees had signed a similar statement, and when Ericson said theyhad,Knight said they were liars, because all the employees had done thesame thing.Vandivort said that the company was concerned lest Knight makea statement out of a false sense of loyalty to Scovel, and then asked Knightagain to state whether or not he had taken products himself, knowing whatthe consequences of his statement would be.Knight repeated that he.hadtaken drainings, like the others, and refused to sign a statement to' the con-trary.As Knight was leaving, he asked Ericson if he should return to workthe next day, and Ericson said, "If you sign the paper you have your job, andif you don't sign the statement, you don't need to come back to work."' Knightdid not report-for work the next morning.He has never been offered reinstate-ment by Respondent. 40George Marutzentered the employ of Respondent at Benton Harbor as atruck driver on December 15, 1945, and continued there in that capacity untilhis discharge on December 27, 1949.He joined the Unionat the same timeas Scovel and Knight, and took part in the drivers' discussion with Petree thenext day in which they aired their dissatisfaction with working conditions atthe plant.Shortly after the Board election, Marutz was elected president ofthe-local Union and a member of its grievance committee which negotiated withRespondent in futile efforts to secure Scovel's reinstatement, as found above.The circumstances of Marutz' discharge closely parallel those in Knight's case.Thus, Marutz was+ also summoned to appear before Vandivort at the HotelVincent on or about--November 30, 1949. Vandivort told him he washandlingfor Respondent the case involving the charges filed by the Union, and that'hewas investigating conditions at the plant for that purpose.The attorneys askedMarutz about gambling and drinking at the plant, and Marutzsaid, itwasserious.He was asked about the use of 'drainings, and he told them it wascommon practice for the employees to take them.However, he did not admit.aoThese findings are based on the uncontradicted and credited testimony of knight.Neither Vandivort nor Ericson testified at the hearing. SHELL OILCOMPANY123that he had taken drainings.Marutz mentioned Scovel's case, and told theattorneys that because of the pending charges involving Scovel's discharge,which the Union had already discussed extensively in meetings with companyrepresentatives, he did not want to discuss that matter further, but preferredto talk about it only at an NLRB hearing. That apparently ended the confer-ence.On December 27, 1949, Petree took Marutz to another conference with Vandi-vort at the same hotel, at which Ericson was also present. Vandivort recitedthe' company rule regarding discharges for theft, and asked Marutz if he tookcompany products.Marutz denied it, saying he was an honest man. Vandivortthen reminded him of his statement at the previous meeting about the commonpractice as to drainings, and Marutz admitted he had made that statement.Vandivort and Ericson then asked him to sign a statement indicating whetheror not he had taken gasoline, and denying the existence of the common practice.Marutz refused to do so, stating he felt they wanted it to jeopardize Scovel's casebefore the Board.They said it had nothing to do with Scovel, and that theywere only interested in whether illarutz had or had not taken products. Vandi-vort asked him to tell the truth.Marutz offered to take a lie detector test toprove the verity of his oral statements, but Ericson said that was not necessary,that if he signed a statement that he had not taken gasoline, they would believehim.Marutz pointed out it would be more logical for them to believe hisstatement that everybody took gasoline drainings.Asa result of this discussion,Marutz was in doubt whether he should sign anything or discuss the matterfurther with them, so he told them he wanted to consult his attorney about hislegal position.Vandivort agreed that he should do so.When Marutz left theconference, it was agreed that he would call them before 9 p. in. that evening.Before he left, however, Vandivort said that unless he was willing to sign astatement, they would assume that his previous statement that everybody tookgasolinemeant that he Also took it.Marutz left the meeting and conferredwith Freeman, the union representative, and Knight on the telephone, learningfrom the latter of his discharge earlier that day.Marutz called Ericson at thehotel before 9 p. m.,,and told him Knight had advised him he had been discharged.Ericson affirmed this, and said that he (Marutz) was through, too.Marutzhas never been offered reinstatement by Respondent."Respondent claims Knight and Marutz were discharged, like Scovel, for tak-ing company products.The record indicates, and I find, that after Scovel'sdischarge became known to the employees, all discontinued the practice oftaking drainings.Thus, Respondent can bottom Knight's discharge only onhis admissions to Vandivort and Ericson that he indulged in the practice priorto Scovel's discharge.At the hearing Marutz admitted he took drainings, butIt is clear that he, too, did so only before July 29, 1949.However, he neveradmitted this to Vandivort at either meeting, and it follows that his dischargecan be based -only on Respondent's assumption of his guilt arising from his ad-_missionof the common practice at the first meeting and his refusal at thesecond to' sign any statement on the subject. In-its brief, Respondent admitsthese wbre'the reasons which occasioned the discharges.I have already found that Respondent discriminatorily discharged Scovel forunion activity, using as a pretext his alleged miscondust in violating a companyrule never before applied at Benton Harbor to. the employees' use of drainingsand small -amounts of other products. Since Knight and Marutz were dis-chargeedex post factofor their alleged contemporaneous violations of thesame rule, the same considerations which indicated the illegality of Scovel's"These findings are based on the uncontradicted and credited testimon of Marutz. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge apply with equal force to the discharges of Knight and! Marutz ;were likewise discriminatory.However, the conduct of Respondent's.represent-atives in their interviews with Knight, Marutz, and other employees on Decem_ber 27, 1949, further support that conclusion.The experiences of Baugher, Knight, and Marutz at their second interviewswith Vandivort clearly show that each was offered the alternative of signinga statement denying the common practice as to drainings or losing their jobsthrough application of the company rule.Gravis,Pedde,Marshall, andBeacham succumbed to the economic pressure on November 30, and saved theirjobs.Baugher yielded finally on December 27, and was retained.However,at the hearing Baugher, who was on longer in Respondent's employ, repudiatedhis statement ; on the other hand, Marshall, still employed at Benton Harbor,was constrained to stand by his statement, although 'admitting that under thecircumstances in which he had been interviewed and signed the statement, noemployee was likely to tell the truth.From the credited testimonyof thesewitnesses, it is clear that Respondent's pattern of approach to each employeewas the same : Ile, .mpst, either sign a statement. denying,,the common p>;actige;which would in effect contradict the Union's position on Scovel's discharge, orlose his job.Those employees who yielded to the pressure saved their jobs.The two men who resisted, refusing to commit themselves contrary to the factsin order to avoid prejudice to the case of their fellow union member, were dis-charged, Respondent applying to them as a pretext the same rule it had usedin firing Scovel..That Respondent was interested only in securing written statements whichwould tend to controvert the Union's charges, regardless of the true facts, isindicated by the circumstances .that (1) in preparing Respondent's defense tothe charges, Vandivort found it necessary to interview some employees twice :Gravis, Pedde,Marshall, and Beacham, who gave the required statementson November 30, were not interviewed again ; those who admitted the commonpractice or their participation in it (Knight, Marutz, Baugher, and Leach) werenot asked for written statements. at the first meeting, but were reinterviewedon December 27 and given special treatment : They were first pointedly remindedof the company rule requiring discharge for thefts, and were then asked forwritten statements about the common practice in such terms as to make.it clearto them that they must deny the practice and their participation in it, ,or losetheir jobs; (2) when Baugher yielded and signed the negative statement to savehis job, he was told that was the "right answer," and he need not worry abouthis job; (3) Marutz' repeated insistence on the existence of the practice, thoughdenying he indulged in it, and his offer to submit to a test of his verity, was notenough for Respondent : Ericson wanted only the type of statement signed by theother employees, indicating that would satisfy the Company; and (4) similarstatements given by Pedde, Beacham, Leach, and Marshall compelled these pres-ent employees to testify, accordingly thereto, and thus support Respondent's de-fense, under the ever-present"threat of application, of the company. rule AGttheinonlyMarshall had the courage to indicate, in effect, that his statement andcorresponding testimony was coerced and contrary to the fact"42 In its brief, Respondent concedes that it is"debatable"whether the method followedby its representatives on December 27 in interviewing the employees "under suspicion"was "well calculated to arrive at the truth."The facts outlined above convince'me thattheir method could hardly have brought out, and in fact did not elicit, the truth fromthose who signed statements.It is significant that when Leach,the antiunion employee who had confessed to theftof gasoline from storage and had been let off with only a warning,was reinterviewed as SHELL OIL COMPANY125When Knight and Marutz, officials of the Union, refused to sign the statementsrequested by Respondent on the grounds that they would be false and would jeop-ardize Scovel's case before the Board, they were engaging in a concerted activitywhich is protected by the Act. The institution by the Union of proceedings be-fore -the Board was a matter of vital interest, not only to Scovel, but to allmembers of the Union, and in itself constituted a form of concerted activity,engaged in by these employees through the agency of the Union, for their mutualaid and protection.As part of that concerted activity, Knight and Marutz wereentitled to give information and other assistance to the Union which would aidScovel's case, and, as a corollary, were also entitled to refuse to make any state-ments or take any action which would jeopardize his case. Although Respondenthad a right to prepare its defense to the Union's charges, it could not in thecourse of that preparation encroach upon the employees' right to engage in thisconcerted activity by attempting to compel them to forego that right or bypenalizing them through discharge if they persisted in making common causewith Scovel and the Union. Considering Respondent's open hostility to self-organization of its employees, and its prior attempts by threats and other illegalmeans to discourage concerted, and union activity, it is clear that, when Re-spondent insisted that Knight, Marutz, and Baugher, as a condition of their con-tinued employment, must make written statements contrary to the position oftheir Union, it was motivated by antiunion sentiments and a desire to preventthese employees from giving information or testimony favoring the position ofScovel and the Union in the Board proceeding, rather than by a legitimate de-sire to procure information which would assist it in preparing its defense.Theimposition of the condition under the circumstances was a clear interferencewith the right of self-organization for mutual aid and protection guaranteed toemployees by Section 7 of the Act. I conclude and find that Respondent therebyviolated Section 8 (a) (1) of the Act. In addition, the discharge of Knightand MarutzeT post factofor their alleged past violation of a company rule, afterthey refused to sign statements detrimental to their Union, was clearly a penaltyfor making common cause with the Union, which tended to discourage member-ship therein.Iconclude and find. that by such discharges, Respondent dis-criminated against Knight and Marutz in regard to their tenure of employmentin order to discourage membership in the Union, and thereby violated Section8 (a) (3) of the Act'sIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of Respondent set forth in Section III, above,occurring in connection with the operations of Respondent described in SectionI, above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) of the Act, the Trial Examineran "employee under suspicion,"Vandivortdrafted his statement in such formthat histheft appeared as an unauthorized"borrowing"or gasoline,for which Leach offered topay the nextday.This createda plausible excuse "on the'record"for Petree's failureto discharge him for abald theft which clearly violated the company rule.48 Cf.WireRope Corporationof America,Inc.,62NLRB 880;N. L. R. B.v.PeterCailler Kohler Swiss ChocolatesCo., Inc.,130 F.2d 503(C. A. 2) ;N.L. R. B. v. DuncanFoundry & MachineWorks,Inc.,142 F. 2d 594,599 (C.A. 7).- 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill recommend that it cease and desist therefrom and take certain affirm-ative action in order to effectuate the purposes and policies of the Act.The Trial Examiner has found that Respondent discriminated against RichardE. Scovel, Fred Knight, and George Marutz, in regard to their hire and tenureof employment because of their union affiliation and concerted activity, therebydiscouraging membership in the Union, a labor organization. It is, therefore,recommended that Respondent offer to each of said employees immediate andfull reinstatement to his former or substantially equivalent position, withoutmake each employee whole for any loss of pay he may have suffered by reasonof Respondent's. discrimination against him. It is recommended that the loss.of pay for each employee be computed on the basis of each separate calendarquarter or portion thereof during the period from Respondent's discriminatoryaction to the date of a proper offer of reinstatement; the quarterly periods, here-inafter called "quarters," shall begin with the first day of January, April,July, and October ; loss of pay shall be determined by deducting from a sumequal to that which each employee would normally have earned for each quarteror portion thereof, his net earnings," if any, in other employment during thatperiod ; earnings in one particular quarter shall have no effect upon the back-payliability for any other quarter. It is also recommended that Respondent beordered to make available to the Board upon request payroll and other recordsto facilitate the checking of the amount of back pay due.45The number and variety of-unfair labor practices found above clearly indi-cates that Respondent has been and is disposed to defeat concerted activity andself-organization among its employees by any conceivable means, and disclosesan attitude on the part of Respondent of fundamental hostility to the purposesof the Act.This attitude and conduct also indicates the likelihood that Respond-ent may resort in the future to similar or related unfair labor practices proscribedby the Act.The preventive purposes of the Act will be thwarted unless the rec-ommendations herein and the Board's order thereon are coextensive with thethreat.The Trial Examiner will therefore recommend that Respondent ceaseand desist from in any manner infringing upon the rights of employees guaran-teed in Section 7 of the Act.Upon the foregoing findings of fact, and the entire record in the case I makethe following :CONCLUSIONS OF LAW1.OilWorkers International Union, CIO, is a labor organization within themeaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of RichardE. Scovel, Fred Knight, and George Marutz, thereby discouraging membershipin a labor organization, Respondent has engaged in and is engaging.in unfairlabor practices within the meaning of Section 8 (a) (3) of the Act.3.By such discrimination, and by otherwise interfering with, restraining,and coercing its employees in the exercise of rights guaranteed by Section 7of the Act, to the extent herein .found to be violative of the Act, Respondent44By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining. work and working else-where, which would not have been incurred but for this unlawful discrimination, and theconsequent necessity of his seeking employment elsewhere.Crossett Lumber Company,8 NLRB 440.Monies received for work performed upon Federal, State, county, municipal,or other work-relief projects shall be considered earnings.Republic Steel Corporation v.N. L. R. B., 311 U. S. 7...45F.W. Woolworth Company,90 NLRB 289. -.... FORD MOTOR COMPANY127has engaged in and is engaging'in unfair labor practices withinthe.meaningof Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practicesare unfairlaborpractices affectingcommerce within themeaning of Section 2(6) and(7) of thg Act.[Recommended Order omitted from publication in this volume.]FORD MOTOR CO IPANY (CANTON FORGEDIVISION)andINTERNATIONALBROTHERHOOD OFBLACKSMITHS, DROP FORGERS AND HELPERS, AFL,PETITIONER.Case No. S-RC--935. July 11, 1951.DecisionUpon a petition duly filed, a hearing was held in this case at Canton,Ohio, before John H. Garver, hearing officer:The hearingofficer'srulings made at the hearing are free from prejudicial error and are!hereby affirmed., All parties have filed briefs with the Board, and thePetitioner has requested oral argument.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor, International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, UAW-CIO, are labor organizations claiming to representemployees of the Employer.3.The question concerning representation :The Petitioner filed its petition herein on June 20, 1950,seekingto represent all employees in the Employer's Canton, Ohio, forgingplant.The Employer and the Intervenor, in addition to contendingthat the unit sought is not appropriate, maintain that their collectivebargaining contract of September 28, 1949, is a bar to this proceeding.The Petitioner contends that this contract is no bar, and urges insupport of this contention several grounds, one of which is that thecontract contains an unauthorized and unlawful union-security pro-.vision.The Petitioner argues that the Congress of Industrial Organ-izations,the parent federation of the Intervenor, was not in com-pliance with the filing requirements of the Act at the time of theunion authorization election, and that therefore the union-securityclause in the contract was never properly authorized.Since 1941, the Employer .and the Intervenor have entered into a.seriesof collective bargaining agreements covering all plants operat-ed by the Employer. In 1948 the Employer started operations. in the.Canton plant.Purusant to a Board-directed election,' the Inter-1Ford Motor Company, Canton Forge Plant,80 NLRB 1094.95 NLRB No. 27.